Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Timothy Leak appeals from the district court’s orders denying his pro se motions to vacate the November 2014 judgment committing him to the custody and care of the Attorney General pursuant to 18 U.S.C. § 4246(d) (2012) and for a discharge hearing pursuant to 18 U.S.C. § 4247(h) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Leak, No. 5:14-hc-02166-BR (E.D.N.C. Dec. 16, 2016; Jan. 3, 2017). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and .argument would not aid the decisional process.

AFFIRMED